 


109 HR 2409 IH: Child Support Reinvestment Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2409 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Ms. Matsui (for herself, Mr. Stark, and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend part D of title IV of the Social Security Act to modify the calculation of the child support automation penalty and provide for the reinvestment of any such penalty. 
 
 
1.Short titleThis Act may be cited as the Child Support Reinvestment Act of 2005. 
2.Modification of calculation of penalty for failure to automate child support information systems; reinvestment of penaltySection 455(a)(4) of the Social Security Act (42 U.S.C. 655(a)(4)) is amended— 
(1)in subparagraph (B)(ii), by striking preceding fiscal year and inserting 1st year in which the failure occurred; and 
(2)in subparagraph (C), by adding at the end the following: 
 
(iv) 
(I)The Secretary shall reduce, by the amount described in the applicable clause of subparagraph (D) of this paragraph, the amount of any reduction that, in the absence of this clause, would be required to be made under this paragraph by reason of the failure of a State to achieve compliance with a subparagraph of section 454(24) if— 
(aa)the State has submitted, and the Secretary has approved, a corrective compliance plan under subparagraph (A)(i)(II) of this paragraph with respect to the failure; and 
(bb)the Secretary finds that the State has made and is continuing to make a good faith effort to comply with the plan. 
(II)The State shall expend for operation of the State plan approved under section 454 an amount equal to the amount by which any reduction that, in the absence of this clause, would be required to be made under this paragraph is reduced under this clause.; and 
(3)by redesignating subparagraph (D) as subparagraph (E) and inserting after subparagraph (C) the following: 
 
(D) 
(i)The amount described in this subparagraph is— 
(I)25 percent of the reduction, if the State has increased expenditures by more than 5 but not more than 7 percent; 
(II)50 percent of the reduction, if the State has increased expenditures by more than 7 but not more than 9 percent; 
(III)75 percent of the reduction, if the State has increased expenditures by more than 9 but not more than 11 percent; or 
(IV)100 percent of the reduction, if the State has increased expenditures by more than 11 percent. 
(ii)In clause (i), the term increased expenditures means, with respect to a State and a fiscal year, the lesser of— 
(I)the average annual increase in the State share of expenditures under the State plan approved under this part in the 5-year period ending with the preceding fiscal year; or 
(II)the increase in the State share of such expenditures in the preceding fiscal year.. 
 
